NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2009-1504
|4| Ll|\/IITED PARTNERSHlP and
|NFRASTRUCTURES FOR INFORMAT|ON |NC.,
Plaintiffs-Appe||ees,
v.
i\/||CROSOFT CORPORATION,
Defendant-Appel|ant.
Appea| from the United States District Court for the Eastern District of
Texas in case no. 07-CV-113, Judge Leonard Davis.
ON MOTlON
PER CUR|AM.
0 R D E R
|V|icrosoft Corporation moves for a stay, pending appea|, of the district oourt's
injunction The appellees oppose. |V|icrosoft rep|ies.
Without prejudicing the ultimate determination of this case by the merits paneI,
the court determines based upon the motion papers submitted that Microsoft has met its
burden to obtain a stay of the injunction.
AccordingIy,
|T |S ORDERED THAT:
The motion is granted

\
FOR THE COURT
553 ` 3 2009 /s/ Jan Horba|y
Date Jan Horba|y
cox Dona|d R. Dunner, Esq.
l\/|atthew D. Powers, Esq.
C|erk
John Thornburgh, Esq. : 1-ED
38
2009-1504 - 2 -
u,i, r;0unH)F APPEALs FOH
THE FEDEHAi. cincuiT
1 _  §/!`iii§:
hi §§ va ~,.
JAN HORBALY
CLEHK